Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-42 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 3-4, recites “task being serviceable without waking a fabric based upon a first metric indicating that a pre-defined resource is not required” it is uncertain and not clearly understood as to what constitutes “a pre-defined resource” (e.g. is it memory resource, processor time, special instructions?). A cursory review of the specification fails to describe or define a predefine resource. For purposes of examination it is interpreted as servicing a task on a smaller core based on determination that the task does not require a large core that has more 
As per claims 15 and 29, they are rejected for having similar issues as described above for claim 1.
As per claims 2-14, 16-19 and 30-42, they are rejected as being dependent on rejected claims 1, 14 and 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11, 15-19, 21, 25, 29-33, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (U.S. Pub. No. 20130262902 A1), and further in view of Davis et al. (U.S. Pub. No. 20140059558 A1).
Herdrich was cited in a previous Office Action.

As per claim 1, Herdrich teaches the invention substantially as claimed including a method for servicing a task in a computer system, comprising:
receiving the task and responsive to the task being serviceable without waking a fabric … , servicing the task by a first service stage circuitry (par. [0027] … the PCU or other processor logic may be configured to direct all wake events to a smallest available core; par. 0028 … When the accelerator runs out of data, it directs a wake signal to request additional data that can be from the small core, which wakes and determines that this simple data move operation can be accomplished without waking the large core, thus saving power. In other words, the data move operation/task is serviced by small core without waking other larger cores of the multicore processor [fabric]);
responsive to the task not being serviceable by the first service stage circuitry, servicing the task by a first processing unit without waking a second processing unit … (par. 0028 … If a timer interrupt arrives and the small core wakes up and instead detects that a complex vector operation (like a 256-bit AVX instruction) exists in the instruction stream, the large core may be awakened to handle the complex instruction (and other instructions in this stream) to enable reduced latency); and
As described above, Herdrich teaches a small core [first service stage circuitry] capable of performing data move operation which does not require larger cores, while a large core [first processing unit] is configured to perform complex operations responsive to complex operation not being serviceable by the small core.
While, Herdrich does not expressly describe responsive to the task not being serviceable by the first processing unit, servicing the task by the second processing unit.
Herdrich further suggests servicing the task by the second processing unit (par.  0020 describes that instead of having only two types of cores, namely a large core and a small core, other embodiments may have multiple hierarchies of cores, including at least a large core [second processing unit], a medium core [first processing unit] and a small core [first service stage circuitry], with the medium core having a larger chip real estate than the small core but a smaller chip real estate than the large core and corresponding power consumption. That is, the processor system may have multiple types of processor cores namely a small core, a medium core and a larger core [herein after largest core], the medium core having larger capacity and power consumption than the small core, and the largest core having a larger capacity and power consumption than both the small core and medium core. For purposes examination, the small core and medium core are same as the small core and large core above, while the largest core is considered to be larger than both the small core and medium core. In this way, when a complex operation/task is not serviceable by the small core and/or the medium core, such complex operation may be performed by the largest core). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Herdrich, to include more than two types of cores e.g. small, medium and large, to service multiple types of interrupts as suggested by Herdrich, such that when an interrupt type cannot be handled by the small core and/or the medium core, the largest core maybe awaken and service such interrupt with predictable results. This would have provided to further 
Herdrich does not expressly disclose: servicing the task … based upon a first metric indicating that a pre-defined resource is not required; … based upon a second metric indicating a level of complication of the task. 
However, Davis teaches servicing the task … based upon a first metric indicating that a pre-defined resource is not required; … based upon a second metric indicating a level of complication of the task (par. 0043 … Thus, on an interrupt, the operational history of the task can be ascertained in order to determine if the interrupt fits a policy justifying unmasking at 610. If not, the interrupt may be defaulted to a little core at 620; par. 0044 In a first example, if processing a given interrupt has a history of consuming all of or a substantial fraction of the little core CPU power available, for example it exceeds some threshold value, such an interrupt may be routed on one or more big cores, as these are high performance CPU's; par. 0049 … although big and little core examples have been given herein, the principles and aspects of the various embodiments may be extended to devices having three or more cores, of varying size. That is, for an interrupt that has a history of exceeding a threshold value [metric] of a little core, the interrupt is routed to a bigger core from among the at least three cores having different sizes and power level. Similarly, interrupts that do not exceed a threshold value maybe processed by a smaller core of the three or more cores, based at least on determination that the task does not require resources of the bigger core).
It would have been obvious to one of ordinary skill in the art before the effective 

As per claim 2, Herdrich further teaches wherein the task is submitted for servicing by any one of an input/output (IO) domain/sensors, an always on timer, or a fabric/Local Advanced Programmable Interrupt Controller (LAPIC) timer (par. [0002] Examples of operations to be handled upon exiting a low power state include keyboard inputs, timer interrupts, network interrupts and so on; par. 0028 a complex vector operation (like a 256-bit AVX instruction); par. 0040 an advanced programmable interrupt controller (APIC) 465).

As per claim 3, Herdrich teaches wherein the I/O domain/sensors or the always on timer submit the task to the first service stage circuitry for servicing (par. 0028 When the accelerator runs out of data, it directs a wake signal to request additional data that can be from the small core, which wakes and determines that this simple data move [I/O] operation can be accomplished without waking the large core; par. [0002] Examples of operations to be handled upon exiting a low power state include keyboard inputs, timer interrupts, network interrupts).

As per claim 4, Herdrich further teaches wherein the first service stage circuitry is a General Purpose Input Output (GPIO)/initial service stage circuitry (par. 0028 … When the accelerator runs out of data, it directs a wake signal to request additional data that can be from the small core [initial service stage circuitry], which wakes and determines that this simple data move [Input Output] operation can be accomplished without waking the large core).

As per claim 5, Herdrich further teaches wherein the task does not require a first type of resources and the first service stage entity services the task (par. 0034 … FIG. 4 if it is determined that the requested operation can be handled [has resources to service the interrupt] in the small core, control passes to block 350 where the operation is thus performed in the small core. For example, assume that the requested operation is a data move operation, the small core can perform the requested processing).

As per claim 7, Herdrich further teaches wherein the task requires a first type of resources or requires access to main memory, and is not serviceable by the first service stage entity, and an interrupt is routed to the first processing unit (par. 0028 … If a timer interrupt arrives and the small core wakes up and instead detects that a complex vector operation (like a 256-bit AVX instruction) exists in the instruction stream, the large core may be awakened to handle the complex instruction (and other instructions in this stream) to enable reduced latency).

As per claim 11, Herdrich teaches wherein the fabric/LAPIC timer submits a task to the first processing unit (par. 0040 an advanced programmable interrupt controller (APIC) 465).

As per claim 15, it is an apparatus having similar limitations as claim 1. Thus, claim 15 is rejected for the same rationale as applied to claim 1. 

As per claim 16, it is an apparatus having similar limitations as claim 2. Thus, claim 16 is rejected for the same rationale as applied to claim 2.

As per claim 17, it is an apparatus having similar limitations as claim 3. Thus, claim 17 is rejected for the same rationale as applied to claim 3.

As per claim 18, it is an apparatus having similar limitations as claim 4. Thus, claim 18 is rejected for the same rationale as applied to claim 4.

As per claim 19, it is an apparatus having similar limitations as claim 5. Thus, claim 19 is rejected for the same rationale as applied to claim 5.

As per claim 21, it is an apparatus having similar limitations as claim 7. Thus, claim 21 is rejected for the same rationale as applied to claim 7.

As per claim 25, it is an apparatus having similar limitations as claim 11. Thus, claim 25 is rejected for the same rationale as applied to claim 11.

As per claim 29, it is non-transitory computer-readable medium having similar limitations as claim 1. Thus, claim 29 is rejected for the same rationale as applied to claim 1.

As per claim 30, it is non-transitory computer-readable medium having similar limitations as claim 2. Thus, claim 30 is rejected for the same rationale as applied to claim 2.

As per claim 31, it is non-transitory computer-readable medium having similar limitations as claim 3. Thus, claim 31 is rejected for the same rationale as applied to claim 3.

As per claim 32, it is non-transitory computer-readable medium having similar limitations as claim 4. Thus, claim 32 is rejected for the same rationale as applied to claim 4.

As per claim 33, it is non-transitory computer-readable medium having similar limitations as claim 5. Thus, claim 33 is rejected for the same rationale as applied to claim 5.

As per claim 35, it is non-transitory computer-readable medium having similar limitations as claim 7. Thus, claim 35 is rejected for the same rationale as applied to claim 7.

As per claim 39, it is non-transitory computer-readable medium having similar limitations as claim 11. Thus, claim 39 is rejected for the same rationale as applied to claim 11.

Claims 6, 8, 14, 20, 22, 28, 34, 36 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich and Davis as applied to claim 1, and further in view of Henry et al. (U.S. Pub. No. US 20120260067 A1).
Henry was cited in a previous Office Action.

As per claim 6, Herdrich and Davis does not expressly disclose: wherein the first type of resources are x86 resources.
However, Henry teaches wherein the first type of resources are x86 resources (par. 0009-0010 provide processor design that is capable of running x86 instruction set architecture (ISA)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Herdrich and Davis to include a processor having resources handle x86 instructions as set forth by Henry, because it would provide for servicing tasks that required translation of x86 instructions, with predictable results.

As per claim 8, Henry teaches wherein the first type of resources are x86 resources (par. 0009-0010 provide processor design that is capable of running x86 instruction set architecture (ISA)).

As per claim 14, Herdrich further teaches … the second processing unit is a central processing unit (CPU) core complex (par.  0020 describes embodiments may have multiple hierarchies of cores, including at least a large core [second processing unit], a medium [first processing unit] core and a small core [first service stage circuitry]. That is, the large core has a larger chip real state area and corresponding power consumption than both the small core and the medium core which itself is bigger than the small core). Meanwhile, Henry teaches first processing unit is a miniprocessor having limited computing power (par. 0009-0010 a microprocessor design that is capable of running x86 instruction set architecture (ISA)).

As per claim 20, it is an apparatus having similar limitations as claim 6. Thus, claim 20 is rejected for the same rationale as applied to claim 6.

As per claim 22, it is an apparatus having similar limitations as claim 8. Thus, claim 22 is rejected for the same rationale as applied to claim 8.

As per claim 28, it is an apparatus having similar limitations as claim 14. Thus, claim 28 is rejected for the same rationale as applied to claim 14.

As per claim 34, it is non-transitory computer-readable medium having similar limitations as claim 6. Thus, claim 34 is rejected for the same rationale as applied to claim 6.

As per claim 36, it is non-transitory computer-readable medium having similar limitations as claim 8. Thus, claim 36 is rejected for the same rationale as applied to claim 8.

As per claim 42, it is non-transitory computer-readable medium having similar limitations as claim 14. Thus, claim 42 is rejected for the same rationale as applied to claim 14.

Claims 9-10, 12-13, 23-24, 26-27, 37-38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich and Davis as applied to claim 1, and further in view of Ginzburg et al. (U.S. Pub. No. U.S. 20140082630 A1).
Ginzburg was cited in a previous Office Action.

As per claim 9, Herdrich and Davis teaches the limitations of claim 7. Herdrich and Davis does not expressly teach wherein the first processing unit determines whether its utilization is below a threshold and includes the capacity for servicing the task, the first processing unit services the task.
However, Ginzburg teaches wherein the first processing unit determines whether its utilization is below a threshold and includes the capacity for servicing the task, the first processing unit services the task (par. 0046 … For example, as discussed above various performance monitors of the small core can be analyzed to determine whether the capabilities of the small core are suitable for the level of performance needed by the process. Based on this information, it can be determined at diamond 370 whether the utilization level is higher than a threshold level for the process; par. 0047 … where the process can be maintained on the small core transparently to the OS; Fig. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Herdrich and Davis to include the method of determining a utilization level of the cores as set forth by Ginzburg, because the ability to determine a utilization level of a cores would have allowed for determining whether service a task on a current core or migrate to a larger core in order to improve performance. 

As per claim 10, Ginzburg further teaches wherein responsive to the first processing unit utilization being above a threshold or the first processing unit does not have the capacity to service the task, the second processing unit is awoken to service the task (par. 0047 If the determined utilization is above the threshold level, control passes to diamond 375 where it can be determined whether the process has been switched between the cores greater than a threshold number of times. Note that in some embodiments multiple threshold levels may be present to account for hysteresis. If this count value exceeds the given threshold, this indicates 

As per claim 12, Ginzburg teaches wherein the first processing unit determines whether its utilization is below a threshold and includes the capacity for servicing the task, the first processing unit services the task (par. 0046 … For example, as discussed above various performance monitors of the small core can be analyzed to determine whether the capabilities of the small core are suitable for the level of performance needed by the process. Based on this information, it can be determined at diamond 370 whether the utilization level is higher than a threshold level for the process; par. 0047 … where the process can be maintained on the small core transparently to the OS; Fig. 5).

As per claim 13, Ginzburg teaches wherein responsive to the first processing unit utilization being above a threshold or the first processing unit does not have the capacity to service the task, the second processing unit is awoken to service the task (par. 0047 If the determined utilization is above the threshold level, control passes to diamond 375 where it can be determined whether the process has been switched between the cores greater than a threshold number of times. Note that in some embodiments multiple threshold levels may be present to account for hysteresis. If this count value exceeds the given threshold, this indicates that for some reason the process continues to be switched back to the large core from the small core).

As per claim 23, it is an apparatus having similar limitations as claim 9. Thus, claim 23 is rejected for the same rationale as applied to claim 9.

As per claim 24, it is an apparatus having similar limitations as claim 10. Thus, claim 24 is rejected for the same rationale as applied to claim 10.

As per claim 26, it is an apparatus having similar limitations as claim 12. Thus, claim 26 is rejected for the same rationale as applied to claim 12.

As per claim 27, it is an apparatus having similar limitations as claim 13. Thus, claim 27 is rejected for the same rationale as applied to claim 13.

As per claim 37, it is non-transitory computer-readable medium having similar limitations as claim 9. Thus, claim 37 is rejected for the same rationale as applied to claim 9.

As per claim 38, it is non-transitory computer-readable medium having similar limitations as claim 10. Thus, claim 38 is rejected for the same rationale as applied to claim 10.

As per claim 40, it is non-transitory computer-readable medium having similar limitations as claim 12. Thus, claim 40 is rejected for the same rationale as applied to claim 12.

As per claim 41, it is non-transitory computer-readable medium having similar limitations as claim 13. Thus, claim 41 is rejected for the same rationale as applied to claim 13.

Response to Arguments
Applicant's arguments with respect to claims 1, 15 and 19 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195